Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/4/19 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Objections
3.	Claim 7 is objected to because the limitation “the ancillary grip” lacks proper antecedent basis. Appropriate correction is required.
4.	Claim 17 is objected to because the limitation “the ancillary grip” lacks proper antecedent basis. Appropriate correction is required.
5.	Claims 23 and 24 are objected to because each should read “plurality of biasing components bias the push button” in order to read correctly. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “the push button capable of displacing the arms into an adjustment position and a locked position”. In the Specification, on page 5, the second paragraph, the button is said to displace the arms into an adjustment position. On page 5, the third paragraph, in an alternate embodiment, the button is said to displace the arms into a locked position. These are two separate embodiments. Claim 21 is written as if a single embodiment includes a button that displaces the arms both ways and this is not set forth in the Specification or shown in the Drawings.
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 7,712,720 B1) in view of Kohmoto et al. (US 2015/0129724 A1).
Regarding claim 1, Cheng discloses an auxiliary grip system, comprising: a. a push button (96) and two arms (90); b. the push button capable of a first and a second position; c. the two arms comprising a locked position when the push button is in the first position (Figure 4); d. each of the two arms comprising an end (91); e. the ends defining an alterable grip width; f. the push button contacting the two arms in the second position (along 97, see Figure 4), whereby the arms are displaced into an adjustment position (see “wedge 96 has inclined surfaces 97 for pressing the inclined surfaces 93 of the clamps 90, thus to open the clamps 90” in col. 2 lines 10-12); g. the adjustment position comprising a grip width greater than the locked position's grip width. Cheng discloses the auxiliary grip being used to support a portable electronic device (see col. 1 lines 8-14) but fails to specifically disclose the portable electronic device being within a case. Kohmoto teaches that it was already known in the art for a clamping system like that of Cheng to hold a portable electronic device (15) within a case (16) where the clamp and case are designed to couple with each other (via 83 and 45) to further secure the portable electronic device in position. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have modified the Cheng grip system to include a case that interacts with the clamp arms in the manner taught by Kohmoto, the motivation being to more securely hold the portable electronic device.
Regarding claim 2, Cheng as modified above includes the auxiliary grip system in claim 1, and Cheng further discloses wherein a button biasing component (88) biases the push button into the first position.  
Regarding claim 3, Cheng as modified above includes the auxiliary grip system in claim 1, and further includes wherein the case comprises two rails (33, as taught by Kohmoto), the two rails comprising an adjustment range (section of 33 that includes 45, as taught by Kohmoto).  
Regarding claim 4, Cheng as modified above includes the auxiliary grip system in claim 1, and Cheng further discloses wherein a plurality of arm biasing components (89) bias the two arms into the locked position.  
Regarding claim 7, Cheng as modified above includes the auxiliary grip in claim 1, and Cheng further discloses wherein the ancillary grip (60/20) comprises at least one ancillary coupling means (20).  
Regarding claim 8, Cheng as modified above includes the auxiliary grip system in claim 3, and further includes wherein the auxiliary grip may operatively couple with the rails and move within the adjustment range while in the first position, as taught by Kohmoto.  
Regarding claim 9, Cheng as modified above includes the auxiliary grip system in claim 3, and further includes wherein the two rails comprise a plurality of steps (45, as taught by Kohmoto), the plurality of steps defining predetermined grip orientations.
Regarding claim 10, Cheng as modified above includes the auxiliary grip system in claim 1, and Cheng further discloses wherein the auxiliary grip comprises a housing (81), the housing housing at least a portion of the two arms and the push button.
Allowable Subject Matter
9.	Claims 11-20 are allowed. The objected to claim 17 needs to be addressed.
10.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	11/9/21